Menchine, J.,


Concurring:

The evidence permitted a conclusion that one Steve Black seized and carried away several bags of money owned by Columbia Vending Service Company from a truck also owned by it. Other evidence permitted a conclusion that appellant, an employee of the owner, aided and abetted the taking. It is quite plain that appellant was without real or apparent authority thus to dispose of his master’s monies, and that there was no master-servant relationship between Columbia and Black.
In Brown v. State, 236 Md. 505, 513, 204 A. 2d 532, 536 (1964), larceny was thus defined:
“Larceny is the fraudulent taking and carrying away of a thing without claim of right with the intention of converting it to a use other than that of the owner without his consent. Fletcher v. State, 231 Md. 190, 189 A. 2d 641; Putinski v. State, 223 Md. 1, 161 A. 2d 117. The two elements necessary to constitute the crime of larceny in addition to the felonious intent are a physical taking and asportation of the thing taken from the actual or constructive possession of the owner.”
I think that the actual taking in this case by a third person was classical larceny, within that definition.
The appellant was an aider and abettor of that larceny and thus a principal in the second degree. Vincent v. State, 220 Md. 232, 239, 151 A. 2d 898, 903 (1959).
In such circumstances I believe it is neither necessary nor desirable to travel through the labyrinthine larceny v. embezzlement dichotomy.
I concur in the result.